Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 28, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  158130 & (74)(79)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158130
                                                                     COA: 337329
                                                                     Monroe CC: 16-242675-FH
  JONTELE SWANSON-DEVILL GOODWIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the June 19, 2018 judgment of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 28, 2019
         t0520
                                                                                Clerk